Citation Nr: 0507196	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  02-02 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel




INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1970.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
that denied the veteran's claims of entitlement to service 
connection for PTSD.  The denial of service connection was 
duly appealed and the case has been forwarded to the Board of 
Veterans' Appeals (Board) for appellate review.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal.

2.  The veteran has a diagnosis of PTSD, medically linked to 
an in-service event; the occurrence of the veteran's alleged 
stressor is supported by credible evidence.

3.  It is at least as likely as not that the veteran 
currently has PTSD resulting from an in-service stressor.


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, 
PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 5103A 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.326 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2004).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2004).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

As discussed in more detail below, sufficient evidence is of 
record to grant this claim.  Therefore, no further 
development is needed.

Service Connection

The veteran's service records show that he served in Vietnam 
from June 1969 to February 1970.  He was with Co. A, 26th 
Engr Bn, with the principal duty as Tank Mechanic.  Service 
personnel records show no combat decorations or other 
evidence that he personally engaged in combat.  As combat 
status is not shown, the veteran's assertions of service 
stressors are not sufficient to establish their occurrence.  
Rather, a service stressor must be established by official 
service records or other credible supporting evidence. 
38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 Vet. App. 124 
(2002); Fossie v. West, 12 Vet. App. 1 (1998); Cohen v. 
Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 
283 (1994).  Under DSM- IV, concerning a diagnosis of PTSD, a 
sufficient stressor is one in which a person has been exposed 
to a traumatic event in which the person experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others; and the 
person's response involved intense fear, helplessness, or 
horror. See 38 C.F.R. § 4.125; Cohen, supra.

The veteran has alleged stressors including the accidental 
death of friend named "[redacted]" during construction of a 
culvert.  The Board notes that the veteran does not allege 
the death came from hostile fire.  Review of the unit history 
obtained from the U.S. Center for Unit Records Research 
(USCURR) [previously the United States Army and Joint 
Services Environmental Support Group (ESG)] shows that the 
veteran's unit was involved in the construction of culverts 
during his period of service in Vietnam.

Additional stressors that have been described by the veteran 
both in his written submissions in support of his claims and 
in statements to private and VA examiners include 
participation in mine clearing activities which were also 
noted in the unit histories.  The veteran has also alleged 
that he experienced small arms fire and ambushes while 
participating in road building operations.  The unit history 
notes on several occasions that the veteran's unit was 
subjected to harassing fire by snipers.

The veteran's claims folder also includes several diagnoses 
of PTSD.  The veteran was diagnosed in January 2000 by Dr. 
W.E.C., a private psychiatrist, with PTSD secondary to his 
combat experiences in Vietnam.  In June 2000, the veteran's 
treating VA psychologist wrote a letter to the RO.  He noted 
that he had seen the veteran in therapy over the last year.  
He noted that the veteran's symptoms met the criteria for 
diagnoses of both major depressive episode as well as PTSD.  

The veteran participated in an inpatient treatment program at 
VA in February 2001.  PTSD was diagnosed.  Guilt regarding 
the killing of civilians was noted to be the most predominant 
stressor.  The Board notes that this particular stressor has 
not been verified.

The veteran underwent a VA examination in June 2003 by a 
psychologist.  The examiner noted that the veteran was a 
markedly schizoid, paranoid, and anxious individual.  His 
depression was severe and focus on soma was pronounced in a 
man who socially was painfully introverted.  He concluded 
that even though the veteran may have once presented with 
symptoms most consistent with PTSD, the examiner currently 
saw him as both psychotic and severely depressed.  The 
diagnoses noted were psychotic disorder, NOS, with marked 
paranoid features and major depression, severe, chronic.  No 
diagnosis of PTSD was noted.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2004). 

As noted above, service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (the diagnosis must conform to DSM-IV 
and be supported by findings on examination), credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and an in-service 
stressor.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304 (d),(f) (2004); Gaines v. West, 
11 Vet. App. 353, 357-58 (1999).  

The Court of Appeals for Veterans Claims (Court) has held 
that it is the distressing event, rather than the mere 
presence in a "combat zone" which constitutes a valid 
stressor for purposes of supporting a diagnosis of PTSD.  
Zarycki v. Brown, 6 Vet. App. 99 (1993).  In Moreau v. Brown, 
9 Vet. App. 389, 394- 95 (1996), the Court set forth the 
analytical framework for establishing the presence of a 
recognizable stressor which is the essential prerequisite to 
support a diagnosis of PTSD, that is; (1) whether the 
evidence demonstrates that stressful events occurred and (2) 
whether the stressful events are sufficient to support a 
diagnosis of PTSD.

Resolving all reasonable doubt in the favor of the veteran, 
the Board finds that the evidence is at least in equipoise 
that the veteran has PTSD which is related to his service.  
The Environmental Support Group report notes that the 
veteran's unit was harassed by sniper fire, which is one of 
the stressors upon which the veteran's diagnoses of PTSD have 
been based by the private psychiatrist and his treating 
psychologist.  In Pentecost v. Principi, 16 Vet. App. 124 
(2002), the U.S. Court of Appeals for Veterans' Claims opined 
that the fact that a veteran, who had a noncombatant military 
occupational specialty, was stationed with a unit that was 
present while enemy attacks occurred would strongly suggest 
that he was, in fact, exposed to such attacks.  In other 
words, the veteran's presence with the unit at the time such 
attacks occurred corroborates his statement that he 
experienced such attacks personally.  Although a noncombat 
veteran's testimony alone is insufficient proof of a 
stressor, there need not be corroboration in every detail.  
Suozzi v. Brown, Vet. App. 307, 311 (1997).

Regarding the conflicting diagnoses of the veteran's mental 
disorders, the Board finds that the evidence is in equipoise 
regarding whether the veteran currently has PTSD.  He has 
been diagnosed by his treating psychologist with active 
symptoms of PTSD.  This diagnosis is supported by both the 
inpatient treatment records as well as the report of the 
private psychiatrist's evaluation.  In contrast, the VA 
examiner found that while the symptomatology may have been in 
the past supportive of a PTSD diagnosis, it was currently 
more in line with a diagnosis of a nonspecific psychotic 
disorder.  The Board notes that this diagnosis does not 
dispute the previous diagnosis of PTSD, but merely finds that 
the presentation during the examination was at the time more 
consistent with other diagnoses.  The Board finds more weight 
in the opinion of the veteran's treating psychologist, who 
has had the opportunity to observe the veteran over a greater 
period of time.

In summary, the Board finds that the evidence is in relative 
equipoise, and thus supports the veteran's claim.  38 C.F.R. 
§ 3.102 (2004).


ORDER

Entitlement to service connection for PTSD is granted.




	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


